PER CURIAM.
The offense is attempting to pass a forged instrument; the punishment, two years.
The record does not reflect that a notice of appeal was given and entered of record during the term of court at which conviction was had, as required by Art. 827 V.A.C.C.P.
In the absence thereof, this court has no jurisdiction to entertain the appeal. The appeal is dismissed.
ON APPELLANT’S MOTION TO REINSTATE APPEAL
BELCHER, Judge.
By three affidavits filed in this court, the appellant seeks to show that he gave notice of appeal at the time his motion for new trial was overruled.
This is not a compliance with the mandatory provisions of Articles 827 and 841, V.A.C.C.P., which require that notice of appeal be timely given in open court and entered in the minutes; and a transcript in duplicate of the proceedings shall be made and filed by the clerk of the trial court and the original forwarded by said clerk to the clerk of this Court as provided in Art. 843, C.C.P. 5 Tex. Jur. 2d 505, Secs. 305-306; Reid v. State, 169 Tex. Cr. R. 261, 333 S.W. 2d 139.
*126The only means by which a transcript may be completed is by supplemental transcript duly prepared and forwarded by the clerk of the trial court direct to the clerk of this Court. 5 Tex. Jur. 2d 515, Sec. 316; Huskey v. State, 157 Tex. Cr. R. 247, 248 S.W. 2d 131.
The motion to reinstate the appeal is denied.
Opinion approved by the Court.